Citation Nr: 1709064	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  99-18 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an asbestos-related pulmonary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for asbestosis.  To better comport with the evidence of record and the Veteran's allegations, the issue has been recharacterized to include all asbestos-related lung diseases. 

This issue previously came before the Board on several occasions. In February 2006, the Board denied the claim. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in February 2008 vacated the denial and remanded the matter for further consideration. The Board subsequently remanded the matter for additional development in May 2008, April 2012, and March 2016.

The Veteran testified at a July 2003 hearing held before a Veterans Law Judge (VLJ) via videoconference from the RO; a transcript of the hearing is associated with the claims file. The hearing included testimony regarding the Veteran's asbestosis. In January 2016, the Board informed the Veteran that the VLJ who had presided over the hearing was no longer available, and hence could not participate in the adjudication of the claim as required. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2016). The Veteran was offered an opportunity for a new hearing, but declined in a January 2016 reply.

In March 2017, the Veteran's representative submitted additional medical evidence on the Veteran's behalf.  A waiver of initial Agency of Original Jurisdiction (AOJ) consideration did not accompany the March 2017 submission.  However, in January 2017, the Veteran's representative signed a document requesting expedited processing of the Veteran's claim.  This form states that if additional evidence is located and submitted at a later time, then the Veteran's right to have his case sent back to the AOJ is waived.  The Board has been asked to consider any new evidence submitted and to proceed with the adjudication of the Veteran's appeal.  Accordingly, the March 2017 submission does not require return to the AOJ for initial review.  38 C.F.R. § 20.1304 (c).


FINDING OF FACT

The weight of the medical evidence is against a finding that the Veteran suffered from an asbestos-related pulmonary disability at any time during the appeal period.


CONCLUSION OF LAW

The evidence of record does not meet the criteria to establish service connection for an asbestos-related pulmonary disability. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). The Veteran's claim predates the enactment of the Veterans Claims Assistance Act (VCAA), but notice required by the VCAA was sent to the Veteran in June 2008. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's service treatment records, VA medical treatment records, and the private treatment records identified by the Veteran have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained. 38 C.F.R. § 3.159(c)(2).  
Several VA examinations have been conducted; the examiners have made all required clinical findings and have conducted necessary testing.  Additionally, medical opinions have been rendered where appropriate, with rationales based in cited medical knowledge and the evidence of record.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The examinations of record are adequate for adjudication.

The Board takes specific notice that in its last remand, the Board directed that the Veteran be afforded a VA pulmonary examination with a pulmonologist or other specialist in pulmonary or asbestos diseases, and that the examiner pay particular attention to specific findings made in 1994 and 2000 related to the Veteran's pulmonary conditions and asbestos exposure. The Veteran was subsequently afforded a VA pulmonary examination that included a consult with a pulmonologist and an additional VA examination and opinion six months later. The findings referenced in the Board remand were addressed. Based on the above, the Board finds that the remand directives were substantially complied with and that it is appropriate to proceed to adjudication. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

2. Service Connection

Service connection may be granted for a disability the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014). To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Despite the fact that the Veteran received diagnoses in 1994, 1997, 2000, and 2016 that seem, initially, to indicate a history of asbestos-related disease, the weight of the medical evidence is against a finding that the Veteran has suffered from an asbestos-related pulmonary disability at any point during the appeal period.

The most current medical evidence regarding the Veteran's pulmonary condition comes from VA examinations and opinions from May 2016 and January 2017. The May 2016 VA examination included a CT scan of the Veteran's chest, a pulmonary functioning test (PFT), and an opinion from a consulting pulmonologist. The pulmonologist explained that the modern method of definitively establishing an asbestosis diagnosis was CT scanning. The May 2016 CT scan indicated "[n]o radiographic evidence of asbestosis" and "[n]o calcified or noncalcified pleural plaques indicating prior asbestos exposure." These findings led the pulmonologist to conclude that the Veteran did not have asbestosis. The pulmonologist addressed the Veteran's pulmonary symptoms, primarily demonstrated by a restricted lung pattern on a PFT. The pulmonologist explained that the Veteran's restrictive lung pattern was the result of a combination of the Veteran's high body mass index (BMI) and his elevated right hemidiaphragm (eventration). The elevated right hemidiaphragm was visible on the chest CT scan performed in May 2016. The Board observes that the Veteran's elevated BMI has been present since at least 1994 (the date that the Veteran received an asbestos-related diagnosis). Similarly, the Veteran's eventration was specifically noted on a chest x-ray conducted pursuant to a VA examination in 1997. Thus, the conditions that the VA pulmonologist identified as causing the Veteran's restrictive lung pattern on his PFTs have been a consistent feature of the Veteran's health picture for the entirety of the appeal period. The January 2017 VA examiner concurred that the restrictive lung defect seen in this Veteran was the result of the Veteran's high BMI, which the examiner explained was "the most common cause of restrictive lung defect in America."

The Veteran's history of diagnosis of asbestos-related diagnoses was addressed in greater detail by the January 2017 VA examiner. The January 2017 examiner explained that the 1997 and 2000 diagnoses did not meet the criteria in place for asbestos related disease diagnosis established by the relevant medical associations in 1986, and that were in place when those diagnoses were established. Citing to the medical literature, the January 2017 examiner set forth both the criteria established 1986 and 2004 (the current standards). While the criteria varied somewhat between the two dates, the essential guidelines to establish an asbestos-related disease diagnosis in both 1986 and presently can be summarized as: (1) a history of environmental exposure to asbestos; (2) evidence of asbestos disease in imaging studies; (3) pulmonary symptoms; and (4) the exclusion of other causes (see VA DBQ opinion, January 2017).

The diagnoses in January 1997 and March 2000 were the result of VA examinations conducted in accordance with the Veteran's pursuit of VA benefits. The 1997 VA examination included a chest x-ray and PFT. The chest x-ray noted the existence of eventration as discussed above. However, the chest x-ray did not provide evidence of asbestos related disease. At the 1997 VA examination, the Veteran also had a normal PFT. Relying on the Veteran's previous diagnosis in 1994, this VA examination rendered a diagnosis of "pulmonary asbestosis by history with normal pulmonary functioning test." Similarly, the VA examiner in March 2000 also made no mention of any asbestos-related findings in the Veteran's chest x-ray. The 2000 VA examination rendered a diagnosis of restrictive lung disease "quite possibly related to" the Veteran's history of diagnosis. Notably, neither examiner provided a current diagnosis of asbestos-disease, nor did either examiner provide a definitive - or even probable - statement that the Veteran's pulmonary conditions were related to asbestos exposure. The January 2017 VA examiner observed that because the imaging tests in these examinations were normal, diagnoses of asbestos-related disease would not have been warranted under the criteria in place at that time.

The January 1997 and March 2000 diagnoses that mentioned the Veteran's asbestos-related disease history referred to the Veteran's March 1994 diagnosis of pulmonary asbestosis. In March 1994 the Veteran was evaluated for a chronic, nonproductive cough.  History included 18 years of maintenance work at a paper company, where he was exposed to asbestos. A pulmonary function test was consistent with restrictive lung disease. A chest x-ray was compatible with pulmonary asbestosis. At the May 2016, VA examination, the Veteran provided some further context for this diagnosis. He explained that he initially sought treatment in 1993 and was told that he did not have asbestosis. Then, he spoke with an attorney who referred him to the doctor who made the pulmonary asbestosis diagnosis in 1994. The Veteran subsequently received a settlement for his asbestos-related disease. By itself, the fact that the Veteran received this diagnosis from a doctor who he was referred to by an attorney is not a reason to give it less weight. However, the fact that it came so shortly after the Veteran claims he received a contrary diagnosis coupled with the fact that the diagnosis apparently did not result in any kind of treatment regimen renders this diagnosis less persuasive than it might otherwise be.

Finally, the Veteran also received a diagnosis of "restrictive lung disease with history of asbestosis" from a private pulmonologist in April 2016. Notably, the Veteran's physical examination demonstrated regular and unlabored breathing, normal breath sounds, no crackles, no rhonchi, no wheezing, and no pleural rub. The pulmonologist characterized this as an unremarkable physical examination. The Veteran demonstrated a restrictive lung pattern on his PFT, and he also had a chest x-ray that showed some increased interstitial markings bilaterally, greater on the left than right. Based on these findings, the pulmonologist diagnosed "restrictive lung disease with history of asbestosis." However, much like the VA examiners in 1997 and 2000, the pulmonologist stopped well short of a diagnosis of asbestosis or establishing an etiological link between the Veteran's restrictive lung disease and his historical asbestosis diagnosis. The VA pulmonologist who provided a consulting opinion in May 2016 noted that the clear CT scan performed in May 2016 was consistent with the normal physical examination described by the Veteran's private pulmonologist the preceding month.

The most important reason that the "asbestos-related diagnoses" in March 1994 and April 2016 are unpersuasive is that they appear to be at odds with the vast majority of the medical evidence in the Veteran's history.

The Veteran's service treatment records are silent for complaints, findings, or history of a chronic pulmonary abnormality. At his separation examination, his lungs were evaluated as normal and a chest x-ray was negative.

An April 1977 chest x-ray was normal.

Medical records from the Veteran's post service civilian employer, covering the period from 1970 to 1988, disclose that in March 1987 the Veteran was screened for possible asbestos exposure incurred in the late 1970s and in 1986. The Veteran himself reported that he had worked with asbestos for the preceding 8 years and he had worked with chemical irritants for the preceding 11 years. A chest x-ray conducted during this period was within normal limits.

VA medical records subsequent to service do not contain a diagnosis of asbestos related diseases or treatment for asbestos related diseases. In fact, those records contain a series of normal chest x-rays in July 2005, August 2006, September 2007, July 2009, and May 2012. During various physical examinations throughout the course of his treatment by VA medical staff the Veteran's lungs were consistently noted to be clear.

In conclusion, the Board is persuaded that the weight of the medical evidence is against a finding that the Veteran has suffered from an asbestos-related pulmonary disability at any point during the appeal period for several reasons. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim). First, the May 2016 CT scan, described as the current definitive method for establishing an asbestosis diagnosis, showed no evidence of prior asbestos exposure. Second, the Veteran's medical history contains a long history of chest x-rays that do not show any signs of asbestos-related disease. Third, the VA opinions from May 2016 and January 2017 are persuasive in that they include a thorough rationale for the opinions provided and explain that the Veteran's restrictive lung pattern are the result of his high BMI and eventration which have been features of his physical condition for the entirety of the appeal period. In particular, the May 2016 and January 2017 VA examiners reviewed and discussed the various medical opinions/evidence of record, explained any disagreements they had with prior medical opinions/evidence, and cited to medical literature in support of their medical opinions. See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (finding that the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence). Because the weight of the evidence is against a diagnosis of asbestosis or related pulmonary disability, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In reaching this conclusion, the Board has considered the benefit of the doubt rule. However, as described above, the evidence of record preponderates against a finding that the Veteran suffers or as suffered from an asbestos-related disease during the appeal period. Consequently, the benefit of the doubt rule cannot aid the Veteran in this case. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Hence, service connection for an asbestos-related pulmonary disability is denied.


ORDER

Service connection for an asbestos-related pulmonary disability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


